UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
HASSAN BIN ATTASH                    )
                                     )
            Petitioner,              )
                                     )   Civil Action No. 05-1592 (RCL)
                    v.               )
                                     )
BARACK OBAMA, et al.                )
                                     )
            Respondents.             )
____________________________________)

                                             ORDER

       Presently before the Court is Respondents’ Motion for Extension of Time to Produce

Discovery. Having considered the parties’ briefs, it is hereby

       ORDERED that Respondents’ Motion for Extension of Time to Produce Discovery is

GRANTED in part and DENIED in part. Indefinite extensions of time (with status reports) are

not granted by this Court. It is further

       ORDERED that Respondents have until August 3, 2009, to produce all of the

approximately 230 responsive documents that Respondents have located in the consolidated

assemblages of the files of JIG and OARDEC and have already submitted for clearance.

Production of these documents shall proceed on a rolling basis. It is further

       ORDERED that Respondents shall complete a review of the 2,500 Task Force documents

located in the Petitioner-specific subfolder by August 3, 2009. It is further

       ORDERED that Respondents have until August 10, 2009, to implement a more robust

search capability for the Task Force database. Respondents shall provide Petitioner with status



                                                 1
reports on July 27 and August 3 detailing progress made toward completing this work. It is

further

          ORDERED that Respondents shall complete targeted searches for responsive Task Force

information by August 17, 2009, with all responsive material submitted to the clearance team on

that date.

          SO ORDERED.



                Signed by Chief Judge Royce C. Lamberth on July 24, 2009.




                                               2